Citation Nr: 0928349	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  07-24 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a back condition with 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1954 to December 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Veteran participated in a video conference hearing with 
the undersigned in September 2008.  A transcript of that 
proceeding has been associated with the Veteran's claims 
file.

The record reflects that evidence has been submitted directly 
to the Board in June 2009.  However, in the July 2009 
informal hearing presentation, the Veteran's representative 
waived the right of having the evidence initially considered 
by the agency of original jurisdiction (AOJ) in accord with 
38 C.F.R. § 20.1304.


FINDING OF FACT

The preponderance of the evidence weighs in favor of service 
connection for spondylothesis, stenosis of the lumbar 
intervertebral foramina, and a herniated nucleus pulposus of 
L4/5.  


CONCLUSION OF LAW

The Veteran's spondylothesis, stenosis of the lumbar 
intervertebral foramina, and a herniated nucleus pulposus of 
L4/5 were incurred in service.  38 U.S.C.A. §§ 1110, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  In this case, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.

II.	Service Connection

Initially, the Board notes that the claims file as currently 
constituted does not contain any service treatment records.  
The National Personnel Records Center (NPRC) notified the RO 
stating that the Veteran's service treatment records were 
fire related.  No separation documents were available from 
which to verify service dates and the information was 
obtained from alternate record sources.  Where service 
medical records are absent or missing, there is a heightened 
duty of the Board to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision.  The case law does 
not, however, lower the legal standard for proving a claim 
for service connection.  Russo v. Brown, 9 Vet. App. 46 
(1996).

In this case, the Veteran contends that he incurred a back 
disability during his time in active service.  Specifically, 
he has asserted that he was in a motor vehicle accident 
during service and injured his back.  He stated that he has 
experienced low back pain since the accident.      

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the Veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R.         § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494- 95 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."               38 C.F.R. § 
3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).



The evidence of record clearly shows that the Veteran has a 
current disability.  The April 2009 VA examination report 
reveals a diagnosis of lumbar disk disease.  Furthermore, the 
private treatment records include diagnoses of 
spondylolthesis, stenosis of the lower lumbar intervertebral 
foramina, and herniated nucleus pulposis of L4/5.  Element 
(1) of the Hickson analysis has been established.  

As noted above, the claims file does not contain records from 
the Veteran's time in service.  However, the Veteran 
submitted a letter postmarked in 1956 wherein the Veteran 
explained to his girlfriend that he was involved in an in-
service motor vehicle accident and was in the hospital for a 
number of days.  The Board finds this to be sufficient 
evidence to show that he was in a motor vehicle accident 
during his active service.  The Board also finds the 
Veteran's statements as to injuring his back in the motor 
vehicle accident to be credible.  The second element of 
Hickson has been met.

As to element (3) of the Hickson analysis, the Board notes 
that there is positive and negative evidence with respect to 
the onset/etiology/chronicity of the Veteran's 
spondylothesis, stenosis of the lumbar intervertebral 
foramina, and a herniated nucleus pulposus of L4/5.  

In support of the Veteran's claim, the evidence includes 
several letters from the Veteran's private physician, Dr. 
J.J.B.  In an October 2008 letter, Dr. J.J.B. noted that the 
Veteran was treated multiple times during the 1970s and had 
several exacerbations of severe low back pain that radiated 
into his lower extremities.  It was noted that the Veteran's 
low back condition (spondylothesis, stenosis of the lumbar 
intervertebral foramina, and herniated nucleus pulposus of 
L4/5) was chronic, severe, and at times would be 
debilitating.  

In a June 2009 letter, Dr. J.J.B. further explained that he 
knew the Veteran for approximately 40 years and during those 
years, he treated him for periodic episodes of severe low 
back pain, which started in 1956 following an automobile 
accident for which the Veteran was hospitalized.  Dr. J.J.B. 
stated that although the Veteran had a subsequent work injury 
in the 1990s, he had no previous history prior to his 1956 
service related automobile accident and did have episodes of 
periodic pain since the 1956 accident, that required 
treatment.  Based on his experience with the Veteran's 
history, physical examinations, x-ray and MRI findings, and 
consultations with various specialists, he opined with a 
reasonable amount of certainty that the ongoing low back 
condition (presumably the spondylothesis, stenosis of the 
lumbar intervertebral foramina, and herniated nucleus 
pulposus of L4/5, which he referenced in his October 2008 
letter) that the Veteran suffered today was proximally 
related to his 1956 U.S. Army motor vehicle accident.  

In contrast, the Veteran was afforded a VA examination in 
April 2009.  The examiner reviewed the claims file.  The 
Veteran reported that he was in a motor vehicle accident in 
the mid 1950s and spent about 10 days in the hospital.  Over 
the years, he reported chronic back pain.  Gradually with 
time, it increased in ache and pain, soreness, and 
tenderness.  A diagnosis of lumbar disk disease was noted.  
In conclusion, the examiner opined that it was not likely 
this was related to his service, but rather a natural 
occurring phenomenon and other work-related injuries.  
However, the Board observes that the examiner did not appear 
to indicate that he considered the two letters from Dr. 
J.B.B. in the provided opinion, to include the 
finding/notation of chronic back problem since at least the 
1970s.  

In reviewing the aforementioned evidence, the Board notes 
that when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the Veteran.  38 U.S.C.A. § 5107(b) (2008).  The 
Board finds that the evidence discussed herein is equally 
positive and negative as to whether the Veteran's 
spondylothesis, stenosis of the lumbar intervertebral 
foramina, and herniated nucleus pulposus of L4/5 are the 
result of the motor vehicle accident that incurred during his 
military service.  Accordingly, the Board will resolve any 
reasonable doubt in favor of the Veteran and grant service 
connection for spondylothesis, stenosis of the lumbar 
intervertebral foramina, and a herniated nucleus pulposus of 
L4/5.




ORDER

Entitlement to service connection for spondylothesis, 
stenosis of the lumbar intervertebral foramina, and a 
herniated nucleus pulposus of L4/5 is granted.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


